DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Maintained rejections
Rejection of claims 1, 3, 4, 9, 10, 13, 14, 17, 19, 20, 22-27, 33, 34 and 36 under 35 USC 103 over Goodman in view of Diana is maintained.

Rejection of claim 16 under 35 USC 103 as being unpatentable over Goodman in view of Diana and in further view of Clinical Trials is maintained.

Reply to applicants’ remarks follows the repeated text of the rejection of record.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 10, 13, 14, 17, 19, 20, 22, 23, 24, 25, 26, 27, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over LaVonne Goodman M.D. (http://hddrugworks.org/index.php?option=com_content&task=view&id=277, published 2/16/2010) in view of Paula Diana (Neuropsychiatric Disease and Treatment 2007:3(5) 545-551).
Scope of prior art
Goodman teaches Huntexil (also known as pridopidine) is effective in treating Huntington’s disease. Goodman et al teaches Huntexil improved oculomotor (eye movement) function, as well as dystonia (involuntary rigid muscle contractions). Goodman further teaches the dosage of Huntexil administered to patient is 45 mg/day or 90 mg/day.
Ascertaining the difference

Secondary reference
Diana teaches Tetrabenazine is effective in the treatment of Huntington’s disease (see page 550). Diana further teaches the amount of Tetrabenazine administered to patients is 12.5-200 mg/day (See page 548, last paragraph). Diana also teaches Tetrabenazine treats the symptom chorea in patients suffering from Huntington's disease (See Table 2).
Obviousness
One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to administer tetrabenazine and pridopidine for the treatment of Huntington’s disease for the following reasons. Both tetrabenazine and pridopidine are known in the art to separately treat Huntinton’s disease.  Applicant is reminded of In re Kerkhoven, which affirmed that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....the idea of combining them flows logically from their having been individually taught in the prior art". In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980). In the same respect, one having ordinary skill in the art would use both drugs in a combination therapy in order for a person suffering from Huntington’s disease to receive the benefits of both drugs. Pridopidine improve oculomotor function and dystonia and tetrabenazine treats chorea. One having ordinary skill in the art would use both drugs to treat multiple symptoms in the patient. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Regarding claim 9, Diana et al teaches tetrabenazine is administered orally (see page 546).
Regarding claims 13, 14, 19, 20, 24, 26, the references teach the instantly claimed dose ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response. Therefore, the determination of the optimum characterization of a particular dosing regimen of pridopidine and tetrabenazine would have been a matter well within the purview of one of ordinary skill in the art, at the time of the invention, through no more than routine experimentation. Likewise, the order of administration of would be obvious. Both are being administered, leading one having ordinary skill in the art to either administer both simultaneously or one before the other.
Regarding the limitation directed to the combination being more effective at treating a Huntington’s disease than when taken alone.   Since the art teaches both tetrabenazine and pridopinine is treatment of Huntington’s disease, and as argued above it would be obvious to combine the two therapeutic agents into a single treatment regimen, the outcome of using said combination is inherently results in the claimed efficacy of treatment.  One would expect that 
Regarding claims 33, 34 and 36 directed to a pharmaceutical composition comprising tetrabenazine and pridopinine.  In administering the combination treatment one skilled in the art would have found it obvious to formulate the combination into a single dose.  Motivation for doing so is reducing the number of pharmaceutical doses (pills, capsules) a patient needs to consume and thereby improving rates of compliance.  Applicants can overcome this by showing that a single dose produces unexpected results when compared to taking the therapeutic agents separately. 

 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman and Diana as applied to claims 1 above, and further in view of Clinical Trials (https://clinicaltrials.gov/archive/NCT00665223/2010 02 03. published 2/3/2010, accessed 2/2/2018).
The teachings of Goodman et al and Diana are discussed above. Goodman et al also teaches pridopidine is also named ACR16 (see abstract and introduction). The references does not explicitly teach Pridopidine being administered orally.
Clinical Trials teaches ACR16 is can be administered as a capsule, which is delivered orally.
It would have been obvious to the person of ordinary skill in the art to administer pridopidine via oral administration before the effective filing date of the claimed invention. Clinical Trials teaches pridopidine, also known as ACR16 is available as a capsule. Therefore, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Reply to applicants’ remarks
Applicants have traversed the above rejections in the reply filed on 11/30/2020.  
The arguments presented in the reply have been carefully considered and found to be insufficient to overcome the rejection of record for the following reasons:

The sole argument presented in by the applicants is directed to unexpected results linked to administration of the pridopidine and TBZ combination.  Examiner is in agreement with the applicant regarding the novelty of the results presented in the instant specification and their advantage over what was known in the art prior to filing of the instant application.  However, recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972)
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) 
Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).
In the instant application, the claimed combination and its utility in treatment of Huntington’s disease is obvious over the prior art references for the reasons set forth in the rejection of record.  The rejection of record lays out suggestion motivation and expectation of success in combining pridopidine and TBZ for treatment of Huntington’s disease.  The results described by the applicants are recognition of an additional advantage of practicing the method described in the art and granting a patent for the instant invention would remove from public domain the already suggested combination treatment. 

Conclusion
Claims 1, 3-6, 8-10, 13, 14, 16, 17, 19, 20, 22-27, 33, 34, 36, 50-63 are pending
Claims 1, 3, 4, 9, 10, 13, 14, 16, 17, 19, 20, 22-27, 33, 34, 36 are rejected
Claims 5, 6, 8 and 50-63 are withdrawn
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628